Citation Nr: 1438088	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-44 050	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for cervical spondylosis with degenerative disc disease prior to April 20, 2012, and higher than 20 percent thereafter.

2.  Entitlement to a rating higher than 10 percent for lumbar spondylosis with degenerative disc disease prior to April 20, 2012, and higher than 20 percent thereafter.

3.  Entitlement to a compensable rating for sinusitis prior to April 20, 2012, and higher than 30 percent thereafter.

4.  Entitlement to a compensable rating for rhinitis.

5.  Entitlement to an increased rating for right knee status post arthroscopic debridement medial meniscal tear and osteoarthritis, currently rated as 20 percent disabling. 

6.  Entitlement to an increased rating for left knee status post arthroscopy with partial medial meniscectomy, chondromalacia of the patella, lateral tibial plateau and medial femoral condyle repair and osteoarthritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from December 29, 1986, to January 31, 2004; he had 2 years, 11 months, and 23 days of active service prior to December 29, 1986.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing is associated with the claims file.

In July 2011, the Board reopened and granted claims of service connection for sleep apnea and onychomycosis of the toenails, declined to reopen a claim of service connection for tinea pedis, and remanded several rating issues for further development.  At that time, the Board also instructed to agency of original jurisdiction (AOJ) to issue a statement of the case (SOC) on the Veteran's bilateral knee claims (including propriety of an April 2010 reduction and claims for increased ratings).  In an October 2011 rating decision that effectuated the sleep apnea and onychomycosis grants, the ratings for the Veteran's bilateral knee disabilities were restored to 20 percent each.  He was issued a SOC on the question of increased ratings for his knees in January 2013.  The Veteran perfected his appeal of these issues by submitting a substantive appeal in March 2013.  

The March 2013 VA Form 9 also contained a hearing request.  The Veteran was scheduled for a new hearing on these issues.  However, in June 2014, the Veteran withdrew his hearing request in writing.  

In a March 2013 rating decision, the RO increased the Veteran's rating for sinusitis to 30 percent, his rating for neck disability to 20 percent, and his rating for back disability to 20 percent, all effective April 20, 2012.  The rating for rhinitis was continued separately at 0 percent.


FINDINGS OF FACT

1.  Prior to April 20, 2012, the Veteran's neck disability was characterized by a combined range of motion of 300 degrees with pain due to flare-ups from lifting or other activities, but no radiation of pain from the cervical spine.

2.  As of April 20, 2012, the Veteran's neck disability was characterized by limitation of forward flexion to 25 degrees and a combined range of motion of 245 degrees with pain, but no signs or symptoms of radiculopathy.

3.  Prior to April 20, 2012, the Veteran's back disability was characterized by chronic low back pain, limitation of flexion to 75 degrees with pain, a combined range of motion of the thoracolumbar spine of 195 degrees, and spasms, but these did not result in an abnormal gait or abnormal spine curvature.

4.  As of April 20, 2012, the Veteran's back disability was characterized by limitation of flexion to 50 degrees, a combined range of motion of the thoracolumbar spine of 230 degrees, and occasional use of a cane.

5.  The Veteran has sciatica with complaints of hip pain radiating from his left buttocks down his left leg with mild paresthesia and tenderness to palpation of the sciatic notch on the left; despite subjective reports of pain radiating down the Veteran's bilateral lower extremities, the objective evidence of record does not show any neurologic symptoms associated with either the Veteran's neck or back disabilities.

6.  Prior to April 20, 2012, the Veteran's sinusitis and allergic rhinitis were characterized by nasal and sinus congestion, rhinorrhea, difficulty breathing, occasional turbinate hypertrophy, headaches, and red eyes, which resulted in one week lost time from work.

7.  As of April 20, 2012, the Veteran's sinusitis and allergic rhinitis were additionally characterized by seven or more non-incapacitating episodes.

8.  The Veteran's bilateral knee disabilities are characterized by pain, noncompensable limitation of motion, crepitus, and swelling.


CONCLUSIONS OF LAW

1.  Prior to April 20, 2012, the Veteran's neck disability did not meet the criteria for a rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  As of April 20, 2012, the Veteran's neck disability did not meet the criteria for a rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5242 (2013).

3.  Prior to April 20, 2012, the Veteran's back disability did not meet the criteria for a rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5242 (2013).

4.  As of April 20, 2012, the Veteran's back disability did not meet the criteria for a rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5242 (2013).

5.  The criteria for a separate 10 percent evaluation, but no higher, is warranted for left leg sciatic neuritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.10, 4.71a, DC 5242, Note 1, 4.124a, DC 8620 (2013).

6.  Prior to April 20, 2012, the Veteran's sinusitis met the criteria for a 10 percent rating, but not more.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, DC's 6510-6514, 6522 (2013).

7.  As of April 20, 2012, the Veteran's sinusitis did not meet the criteria for a rating higher than 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, DC's 6510-6514, 6522 (2013).

8.  The criteria for a compensable rating for rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, DC 6522 (2013).  

9.  The criteria for an evaluation in excess of 20 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2013).

10.  The criteria for an evaluation in excess of 20 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See April 2008 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, including assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a December 2010 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Board acknowledges the Veteran's concerns about the adequacy of the July 2008 VA examination based on his perceived bias of the examiner and physical testing beyond the point of pain.  See e.g., November 2009 VA Form and December 2010 hearing testimony.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon review, this examination appears to be thorough.  It includes a recitation of the Veteran's medical history and his symptoms, including range-of-motion testing and objective symptoms displayed during the examination.  This examiner did note that objective evidence of pain began prior to the end of the ranges of motion as required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board does not find the Veteran's representative's argument that testing should have stopped at the moment of pain to be compelling in light of Mitchell v. Shinseki, 25 Vet. App. 32 (2011)(holding that that pain without associated functional impairment did not constitute additional limitation of motion under DeLuca).  Thus, this examination contained all information needed to rate the disability.  

In compliance with the Board's July 2011 remand, VA obtained additional VA and private treatment records and associated these with the claims folder.  VA provided the Veteran with a medical examination in April 2012.  These examinations contained all information needed to rate the disabilities.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the July 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Neck Disability

The Veteran was originally granted service connection for cervical spondylosis with degenerative disc disease in a February 2004 rating decision.  The disability was rated as noncompensably (0 percent) disabling, effective February 1, 2004.  The Veteran filed a claim for an increased rating in April 2005.  In an April 2006 rating decision, the rating was increased to 10 percent, effective April 1, 2005.

The Veteran's current claim for an increased rating was received in March 2008 and denied in the August 2008 rating decision at issue.  During the pendency of this appeal, the Veteran's neck disability rating was increased to 20 percent, effective April 20, 2012.  See March 2013 rating decision.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his March 2008 claim.  Thus, the Board will consider whether a staged rating is appropriate.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Disabilities of the spine, such as degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Normal ranges of motion of the cervical spine are flexion from zero to 45 degrees, extension from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees.  38 C.F.R. § 4.71a, Plate V; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. 202; see also Mitchell, 25 Vet. App. 32; Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Prior to April 20, 2012

The Veteran underwent a VA spine examination in July 2008.  At that time, the Veteran reported symptoms of pain, decreased motion, stiffness, and weakness.  There was no radiation of pain from the cervical spine.  There were no incapacitating episodes.  There was objective evidence of painful motion and tenderness bilaterally.  His motor examination was normal with normal muscle tone and no atrophy.  His sensory and reflex examinations were also normal.  There was no ankylosis.   His range of motion was from zero to 40 degrees forward flexion, extension, and bilateral lateral flexion with objective evidence of pain beginning at 35 degrees and from zero to 70 degrees lateral rotation with objective evidence of pain beginning at 60 degrees.  The Veteran had additional pain, but not additional limitation of motion with repetition.  He was employed full time and had reported missing three weeks of work in the prior year due to his neck and back disabilities.  These disabilities resulted in assignment of different duties and increased absenteeism.  These disabilities prevented sports; severely affected his ability to do chores and exercise; moderately affected recreation and travel; mildly affected shopping, bathing, and dressing; and did not affect feeding toileting, or grooming.

The November 2008 Gulf War examination noted that the Veteran's neck was supple, but he complained of discomfort of flexion and rotation.

In her August 2009 letter, the Veteran's wife noted that his neck and back disabilities constantly aggravated him to the point that he could not do yard work or house work, lift his 17-month old daughter, or stand for more than 15 minutes.  He tossed and turned at night.  When traveling, he had to stop every couple of hours to stretch and move around.  He experienced muscle spasms, a constant burning sensation, and throbbing.

At his December 2010 hearing, the Veteran testified that his neck would pop and become stiff and difficult to move.  Lifting his daughter, for example, caused him to be unable to turn his neck.  Additionally, the pain in his neck would cause him to drop things.

Based on the above, prior to April 20, 2012, the Veteran's neck disability was characterized by a combined range of motion of 300 degrees with pain with flare-ups from lifting or other activities, but no radiation of pain from the cervical spine.  There was no cervical ankylosis.  These symptoms are consistent with the existing 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5242.  The next higher rating of 20 percent requires either limitation of forward flexion of the cervical spine to less than 30 degrees or a combined range of motion of the cervical spine of no more than 170 degrees.  Id.  The record does not show either of these limitations.  The Board has also considered additional loss of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 206 -07.  While the record shows pain with motion, there is no finding of additional functional loss equivalent to that needed for the next higher disability rating.  See Mitchell, 25 Vet. App. 32.  Likewise, the Veteran reports flare-ups that prevent movement of his neck.  There is no indication that these equate to an overall higher degree of functional loss.  As such, a higher rating is not available for this period.

As of April 20, 2012

In April 2012, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported flare-ups that resulted in difficulty turning his head due to neck stiffness.  His symptoms include limitation of motion and painful motion.  His range of motion of the cervical spine was measured as from zero to 25 degrees forward flexion with objective evidence of pain beginning at 20 degrees, from zero to 35 degrees extension with objective evidence of pain beginning at 30 degrees, from zero to 20 degrees right lateral flexion with objective evidence of pain beginning at 15 degrees, from zero to 35 degrees left lateral flexion with objective evidence of pain beginning at 30 degrees, from zero to 55 degrees right lateral rotation with objective evidence of pain beginning at 50 degrees, and from zero to 70 degrees left lateral rotation with objective evidence of pain beginning at 70 degrees.  The Veteran was able to perform repetitive testing.  After three repetitions, the Veteran did not have additional limitation of motion.  Instead his range of motion remained to 25 degrees forward flexion, to 35 degrees extension, to 25 degrees right lateral flexion, to 35 degrees left lateral flexion, to 55 degrees right lateral rotation, and to 70 degrees left lateral rotation.  There was no localized tenderness of pain to palpation for the joints or soft tissue of the cervical spine.  The Veteran did not have guarding or muscle spasm of the cervical spine.  Muscle strength testing, reflex exam, and sensory exam were all normal.  The Veteran did not have muscle atrophy.  The Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities, such as bowel or bladder problems, related to his cervical spine condition.  The Veteran did not have intervertebral disc syndrome (IVDS) of the cervical spine.  The Veteran did not use an assistive device.  There were no scars associated with this disability.  The Veteran's cervical spine disability did not impact his ability to work.

The April 2012 VA examination shows a decrease in the Veteran's range of motion of the cervical spine.  This examination found limitation of forward flexion to 25 degrees and a combined range of motion of 245 degrees.  Again, there was no finding of ankylosis.  Based on this limitation of forward flexion, the Veteran warrants the current 20 percent rating as of this April 2012 examination.  See 38 C.F.R. § 4.71a, DC 5242.  The next higher rating requires either limitation of forward flexion of the cervical spine to no more than 15 degrees or favorable ankylosis of the entire cervical spine.  Id.  Neither of these situations is present here.  Even accounting for the documented pain and flare-ups, there is no finding of functional loss equivalent to that needed for the next higher disability rating.  See Mitchell, 25 Vet. App. 32.  As such, rating higher than 20 percent is not available for this period.

Back Disability

The Veteran was originally granted service connection for lumbar spondylosis with degenerative disc disease in a February 2004 rating decision.  The disability was rated as 10 percent disabling, effective February 1, 2004.  The Veteran filed a claim for an increased rating in April 2005.  In an April 2006 rating decision, this 10 percent rating was continued.  The Veteran's current claim for an increased rating was received in March 2008.  Again, this claim was denied in the August 2008 rating decision.  During the pendency of this appeal, the Veteran's disability rating was increased to 20 percent, effective April 20, 2012.  See March 2013 rating decision.

The Veteran's back disability is likewise rated under the General Rating Formula for Diseases and Injuries of the Spine as detailed above.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Prior to April 20, 2012

The evidence of record shows a long history of chronic low back pain and spasms.  X-ray evidence shows arthritis.

April 2007 VA treatment records note that the Veteran wore a back brace.

July 2008 VA outpatient treatment records show complaints of increased back pain related to caring for his baby.  He also reported occasional burning discomfort in his feet in the mornings.  He denied leg weakness and bowel/bladder symptoms.

The Veteran underwent a VA spine examination in July 2008.  At that time, he reported wearing a back brace at times for support with lifting, bending, and prolonged sitting.  He was not wearing a brace at the time of the examination.  There was no history of urinary incontinence, urinary urgency, urinary frequency, nocturia, urinary retention requiring catheterization, fecal incontinence, obstipation, numbness, erectile dysfunction, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, dizziness, or fatigue.  There were symptoms of pain, decreased motion, stiffness, weakness, and spasms.  This pain radiated down the bilateral buttocks into the posterior thighs.  There were no incapacitating episodes and the Veteran was able to walk 1-2 miles.  There was objective evidence of painful motion and tenderness bilaterally.  There was no muscle spasm, localized tenderness, or guarding severe enough to result in abnormal gait or abnormal spinal contour.  His gait, posture, and head position were normal.  He had no abnormal spinal curvature.  His motor examination was normal with normal muscle tone and no atrophy.  His sensory and reflex examinations were also normal.  There was no ankylosis.   His range of motion was from zero to 75 degrees forward flexion with objective evidence of pain beginning at 70 degrees, from zero to 20 degrees extension with objective evidence of pain beginning at 15 degrees, from zero to 25 degrees bilateral lateral flexion with objective evidence of pain beginning at 20 degrees, and from zero to 25 degrees bilateral lateral rotation with objective evidence of pain beginning at 20 degrees.  The Veteran had additional pain, but not additional limitation of motion with repetition.  The Veteran was employed full time and had reported missing three weeks of work in the prior year due to his neck and back disabilities.  These disabilities resulted in assignment of different duties and increased absenteeism.  They prevent sports; severely affected his ability to do chores and exercise; moderately affect recreation and travel; mildly affected shopping, bathing, and dressing; and did not affect feeding toileting, or grooming.

October 2008 VA treatment records note shows complaints of constant, aching discomfort and muscle spasms, radiating to back of thighs for "quite a few months."  This chronic back pain was now exacerbated by standing longer than 5-10 minutes, twisting, reaching, or "any physical work at all."  He denied bladder/bowel control problems or new leg weakness.  There was no vertebral tenderness.  He had mild right parathoracic spine spasm.  His forward flexion, extension, and bilateral lateral flexion were unrestricted.

The November 2008 Gulf War examination noted that the Veteran had a history of chronic low back pain with periods of sharp exacerbation and muscle spasms.  This pain was aggravated with bending, stooping, or lifting, and sometimes radiated down his legs.  The Veteran had some difficulty getting on and off the examining table.  There was tenderness in the low back area.  He bent his spine to 30 degrees and then complained of pain.  His gait was normal.

A June 2009 VA treatment record noted the Veteran's complaint of chronic low back pain and spasms, which were not adequately controlled by his current dose of methocabamol.  His medication was increased.

In her August 2009 letter, the Veteran's wife noted that his neck and back disabilities constantly aggravated him to the point that he could not do yard work or house work, lift his 17 month old daughter, or stand for more than 15 minutes.  He tossed and turned at night.  When traveling, he had to stop every couple of hours to stretch and move around.  He experienced muscle spasms, a constant burning sensation, and throbbing.

A September 2009 VA psychology note shows that the Veteran reported aggravating his back doing some yard work, which caused him frustration and loss of time from work.  He also reported an increase in muscle spasms.  The Veteran was able to ambulate independently into the appointment.

In his November 2009 VA Form 9, the Veteran reported that he had missed several days from work due to back pain and spasm.  He described this as an incapacitating episode requiring bed rest.  He also reported experiencing episodes of pain, weakness, fatigue, lack of endurance, and incoordination upon repetitive motion.  Specifically, he reported being unable to hold his arms above his waist for an extended period, hold anything over 25 pound, or stand for longer than 5 minutes without excruciating pain.  

In a January 2010 VA rehabilitation medicine consultation, the Veteran complained of progressive back and knee pain, which interfered with work, independent activities of daily living, and have of his daughter.  He reported that he was mostly sedentary; his job was sedentary.  He had tender spinous processes at mid-thoracic/lumbar spine.  There was no scoliosis, kyphosis, or excess lumbar lordosis.  He was found to have non-radicular back pain.  Physical examination found no clinical signs of myelopathy or radiculopathy.  He used a back brace. 

July 2010 VA treatment records note chronic back pain and spasms, with radicular symptoms secondary to known bulging disc.

Private treatment records dated September 2010 show complaints of hip pain radiating from his left buttocks down his left leg with mild paresthesias.  He was diagnosed with sciatica.  There was no weakness, loss of normal lumbar lordosis, back pain, muscle spasm, or tenderness to palpation of the paraspinal region or the spinous region.  There was tenderness to palpation of the sciatic notch on the left.

At his December 2010 hearing, the Veteran testified that his range-of-motion measurements, taken during the prior examination, were inaccurate because that examiner had him lean against the table during the examination.  He stated that his back would pop and go out.  He had a prescription for muscle relaxers that he used during flare-ups.  He reported problems with foot numbness and swelling.  The Veteran's representative also argued that a separate rating for sciatica was warranted.  The Veteran's wife testified that the Veteran's back would go out after 10 or 15 minutes of yard work, leaving him bedridden and unable to work or help around the house for three days.  He would sometimes lose his balance walking down the stairs.  He could not lift anything.

In a November 2011 appointment inquiry, the Veteran stated that he was experiencing increased muscle spasm and back pain.  He was encouraged to come in for a MRI.

Based on the above, the Veteran's back disability most nearly approximated the criteria for the 10 percent disability evaluation and no more prior to April 20, 2012.  During that time period, this disability was characterized by chronic low back pain and spasms, but these did not result in an abnormal gait or abnormal spine curvature.  He occasionally wore a back brace.  His range of motion was limited to 75 degrees of flexion with pain and a combined range of motion of the thoracolumbar spine of 195 degrees.  There was no ankylosis.  This limitation of motion is consistent with the existing 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5242.  The next higher rating requires limitation of forward flexion of the thoracolumbar spine to less than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Again, the Board considered additional loss of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 206-07.  The Veteran's pain was not shown to cause additional functional loss tantamount to the degree of limitation required to achieve the higher 20 percent evaluation.  See Mitchell, 25 Vet. App. 32; 38 C.F.R. § 4.71a, DC 5242.  Similarly, the Veteran's documented spasms were not shown to result in an abnormal gait or abnormal spine curvature.  As such, a higher rating is not warranted during this period.  Id.

As of April 20, 2012

In April 2012, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported flare-ups of pain when he picked up objects.  His symptoms include limitation of motion and painful motion.  His range of motion of the thoracolumbar spine was measured as from zero to 50 degrees forward flexion with objective evidence of pain beginning at 50 degrees, from zero to 20 degrees extension with objective evidence of pain beginning at 10 degrees, from zero to 30 degrees right lateral flexion with objective evidence of pain beginning at 20 degrees, from zero to 30 degrees left lateral flexion with objective evidence of pain beginning at 30 degrees, from zero to 30 degrees right lateral rotation with objective evidence of pain beginning at 30 degrees, and from zero to 30 degrees left lateral rotation with objective evidence of pain beginning at 30 degrees.  The Veteran was able to perform repetitive testing.  After three repetitions, the Veteran did not have additional limitation of motion.  Instead his range of motion remained to 50 degrees forward flexion, to 20 degrees extension, to 30 degrees bilateral lateral flexion, and to 70 degrees bilateral lateral rotation.  There was no localized tenderness of pain to palpation for the joints or soft tissue of the thoracolumbar spine.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing, reflex exam, and sensory exam were all normal.  The Veteran did not have muscle atrophy.  The Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities, such as bowel or bladder problems, related to his thoracolumbar spine condition.  The Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The Veteran occasionally used a cane due to back pain.  There were no scars associated with this disability.  The Veteran's thoracolumbar spine disability impacted his ability to work in that it cause difficulty walking and standing.

As of April 20, 2012, the Veteran's back disability most nearly approximated the criteria for the current 20 percent disability evaluation and no more prior.  During that time period, in addition to the symptoms present during the prior period, this disability was characterized by limitation of flexion to 50 degrees, a combined range of motion of the thoracolumbar spine of 230 degrees, and occasional use of a cane.  This limitation of flexion is consistent with the existing 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5242.  The next higher rating of 40 percent requires limitation of forward flexion to less than 30 degrees of favorable ankylosis of the entire thoracolumbar spine.  Id.  There was no ankylosis shown during this period.  While pain is shown, there is no finding that this pain resulted in additional functional loss, much less functional loss equivalent to less than 30 degrees of forward flexion or favorable ankylosis.  See Mitchell, 25 Vet. App. 32; 38 C.F.R. § 4.71a, DC 5242; see also 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 206-07.  As such, a higher rating is not warranted during this period.  Id.

Neurologic Symptoms

The Board has also considered whether a separate disability rating is warranted for neurologic symptoms associated with either his neck or back disabilities.  The Board notes that the Veteran is currently service connected for erectile dysfunction and withdrew his claim for an increased rating for that disability at the time of his hearing.  The Veteran's claim for sciatica was denied in a February 2010 rating decision.  Nevertheless, it is considered part of the current claim.

The medical evidence of record consistently denied radicular symptoms associated with the Veteran's cervical spine disability.  

The VA examination found no objective evidence of radicular symptoms associated with the Veteran's lumbar spine disability.  By contrast, the private treatment records and the July 2010 VA treatment record suggest some neurologic symptoms associated with the Veteran's back disability, specifically sciatica.  While the Veteran has reported radiating pain in both buttocks, only his leg-sided symptoms have been directly associated with sciatica in the medical evidence.  Indeed, the complaints of bilateral pain were noted in the June 2008 VA examination that specifically found no objective evidence of neurologic symptoms.  The July 2010 VA treatment record relates these radicular symptoms to a bulging disc.  As the evidence of a bulging disc is objective, the Board affords the Veteran the benefit of the doubt and finds symptoms of sciatic neuritis.

Sciatic neuritis is rated under Diagnostic Code 8620.  38 C.F.R. § 4.124a.  This Diagnostic Code provides that mild incomplete neuritis is rated 10 percent disabling; moderate incomplete neuritis is rated 20 percent disabling; moderately severe incomplete neuritis is rated 40 percent disabling; and severe incomplete neuritis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, DC 8620.  Complete neuritis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  Id.  The Board observes that the words "mild" and "moderate" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In this case, the Board finds that the Veteran's left leg symptoms most nearly approximate the criteria for a separate 10 percent evaluation.  The record shows complaints of hip pain radiating from his left buttocks down his left leg with mild paresthesia and tenderness to palpation of the sciatic notch on the left.  The record does not indicate functional loss that is equivalent to moderate incomplete paralysis of this nerve.  Moreover, the April 2012 VA examiner found normal reflexes and no objective evidence of sensory impairment.  These findings weigh against a finding that the Veteran's disability approximates more than mild neuritis.  38 C.F.R. §§ 4.7, 4.21.  Thus, a 20 percent evaluation is not warranted.  See 38 C.F.R. § 4.124a, DC 8620. 

Throughout the claim period, the Veteran has consistently denied other neurologic symptoms such as bladder or bowel incontinence.  As such, additional separate ratings are not warranted for these symptoms.

As explained above, a separate evaluation of 10 percent, but not more, is warranted for the Veteran's left-sided sciatic neuritis.  No other neurologic abnormalities have been associated with this condition; therefore separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

Sinusitis and Allergic Rhinitis

The Veteran was originally granted service connection for allergic rhinitis, variously diagnosed as sinusitis, in a February 2004 rating decision.  This disability was rated as noncompensably (0 percent) disabling, effective February 1, 2004.  The Veteran filed a claim for an increased rating in April 2005.  In an April 2006 rating decision, this noncompensable (0 percent) rating was continued.

The Veteran's current claim for an increased rating was received in March 2008 and denied in the August 2008 rating decision at hand.  In a March 2013 rating decision, this issue was recharacterized as sinusitis and the disability rating was increased to 30 percent, effective April 20, 2012.

Allergic rhinitis is rated under Diagnostic Code 6522.  38 C.F.R. § 4.97.  Under that code, a 10 percent evaluation is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6522.  A 30 percent rating is warranted for allergic rhinitis with polyps.  Id.

Sinusitis is rated under the General Rating Formula for Sinusitis (DC's 6510-6514).  Under that Formula, sinusitis detected by x-ray only warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.97, DC's 6510-6514.  One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating.  Id.  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  Id.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  For the purposes of this Formula, an incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC's 6510-6514, Note.

Prior to April 20, 2012

December 2007 VA outpatient treatment records note that the Veteran had red/burning eyes at times due to his allergic rhinitis.

A July 2008 VA outpatient treatment records show complaints of increased allergic rhinitis symptoms over the summer.  He was diagnosed with season exacerbation of his allergic rhinitis.

The Veteran underwent a July 2008 VA examination in conjunction with this claim.  At that time, the examiner noted a history of sinusitis, but no history of incapacitating or non-incapacitating episodes, trauma, osteomyelitis, or nasal allergy.  He had no current sinus symptoms and his rhinitis symptoms consisted of nasal congestion and frequent difficulty breathing.  The Veteran reported having headaches and sinus pain and tenderness with flare-ups.  His last flare-up was two to three months earlier.  There was no septal deviation; permanent hypertrophy of turbinates from bacterial rhinitis; rhinoscleroma; tissue loss, scarring, or deformity of the nose; or evidence of Wegener's granulomatosis or grandulomatous infection.  His larynx was normal.  Radiologic evidence found no evidence of air fluid level or mucosal thickening involving the sinuses.  No bone destruction was identified.  The nasal bones and the nasal spine of the maxilla were intact.  The nasal septum and the turbinates were normal in appearance.  The Veteran was employed full-time and reported missing one week of work in the last 12-month period for sneezing and congestion.  The effect on the Veteran's usual occupation was increased absenteeism, decreased concentration, lack of stamina, and pain.  Additionally, this disability prevented the Veteran's participation in sports, had a moderate effect on his ability to exercise, and had a mild effect on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.

A September 2008 CT of the Veteran's sinuses found anatomic narrowing of the osteomeatal units, mild mucosal thickening along the floor of the right maxillary antrum and posterior wall, soft tissue narrowing of the left ostium, and mild ethmoid mucosal thickening.  In contrast to a previous study, this CT showed severe left and moderate right sided nasal turbinate hypertrophy.

October 2008 VA treatment records note shows complaints of worsened sinus congestion.  The Veteran was using a neti pot of irrigation and was concerned that he might have a sinus infection.  There was no sinus tenderness or increased pressure.  The visible nasal mucous was within normal limits.

The November 2008 Gulf War examination noted that physical examination of the Veteran's nose was within normal limits.

A November 2008 VA ears, nose and throat consult notes a long history of nasal congestion.  He had thick rhinorrhea with sinusitis four or five times per year, constant sniffling, fatigue, occasional (two or three times per month) frontal headaches, dry throat, and popping in his ears.  He was diagnosed with allergic rhinitis and chronic sinusitis.

In her August 2009 letter, the Veteran's wife noted that his allergic rhinitis caused him to have difficulty breathing, constant sniffing, congestion, and swollen glands.

Private treatment records dated July 2010 show treatment for allergic rhinitis.  The Veteran complained of significant allergies with symptoms of runny nose, congestion, and post-nasal drip.  He had tried to treat these symptoms with antihistamines and nasal sprays.  At that time, he was using Claritin and Veramyst, but they were not helping much.  Physical examination found rhinorrhea, but no purulent discharge.  Nasal mucosa was pale, swollen, edematous, and boggy.  The nasal turbinate was swollen and hypertrophied.  There was no tenderness of the maxillary sinus or petechiae of the soft palate.  The posterior pharyngeal wall was abnormal with cobblestoning and postnasal drainage.

At his December 2010 hearing, the Veteran testified that his allergic rhinitis made it hard for him to breathe year-round with congestion, sniffling, pressure, headaches, and red eyes.  He denied polyps.

Private treatment records dated November 2011 show complaints of headache, sinus congestion, chills, and achiness in the legs.  Physical examination found no rhinorrhea, stridor, petechiae of the soft palate, or tenderness of the maxillary sinus.  The posterior pharyngeal wall was normal.  He was diagnosed with acute sinusitis and migraine headaches.

Based on the above, the Veteran's symptoms of sinusitis and allergic rhinitis include nasal and sinus congestion, rhinorrhea, difficulty breathing, occasional turbinate hypertrophy, headaches, and red eyes.  These symptoms do not warrant a compensable rating for allergic rhinitis as the record does not show greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or nasal polyps.  See 38 C.F.R. § 4.97, DC 6522.

Under the General Formula for Sinusitis, the Veteran's symptoms most nearly approximate the criteria for a 10 percent rating.  See 38 C.F.R. § 4.97, DC 6510-6514.  The Veteran's private treatment records show treatment for several acute respiratory infections that were not diagnosed as sinusitis or allergic rhinitis.  There is no medical evidence of physician-prescribed bed rest for this condition as required for a finding of an incapacitating episode.  The Veteran himself reported losing approximately one week of time from work due to this disability.  It is unclear how many incapacitating episodes per year were combined to reach that number.  As such, the Board will afford the Veteran the benefit of the doubt and accept this number as equivalent to three to six non-incapacitating episodes, which is sufficient to warrant a 10 percent rating for this earlier period.  See 38 C.F.R. § 4.97, DC's 6510-6514.  The record does not suggest that the Veteran's sinusitis resulted in more than six non-incapacitating episodes per year of sinusitis, as required for the next higher rating of 30 percent.  Id.  Thus, the Board finds that the Veteran's sinusitis warranted a 10 percent rating prior to April 20, 2012.

As of April 20, 2012

In April 2012, the Veteran underwent a VA examination in conjunction with this claim.  At that time the Veteran was found to have chronic sinusitis that required continuous medication (Nasonex, Loratadine, and Montelukast).  None of his sinuses were currently affected, but he did have seven or more episodes of non-incapacitating sinusitis in the prior 12-month period.  He had not had any episodes of incapacitating sinusitis in the prior 12-month period.  Additionally, the Veteran had rhinitis, which had not resulted in greater that 50 percent obstruction of the nasal passage on both sides of complete obstruction on one side.  There was no permanent hypertrophy of the nasal turbines or nasal polyps.  This disability was not found to impact his ability to work.  An April 2012 radiology interpretation note found that only Caldwell and Townes views were submitted, so the maxillary sinuses could not be evaluated.  The other sinuses appeared clear.  No abnormalities were seen.  The Veteran signed a waiver declining the additional x-ray, stating that, due to pain, he was unable to turn his neck and body in the direction requested by the technician.

The Veteran's private treatment records dated June 2012 note a few days of sore throat, runny nose, congestion, and mild sinus pressure, without cough, ear pain, fevers, chills, or rash.  Physical examination found rhinorrhea, but not purulent nasal discharge.  His nasal turbinate and posterior pharyngeal were erythematous.  There was no tenderness of the maxillary sinus or petechiae on the soft palate.  The posterior pharyngeal wall did not have an exudate, white patches, bulging, ulcer, or mass.  He was diagnosed with an acute respiratory infection.

In addition to the earlier symptoms, the April 2012 examination notes reported seven or more episodes of non-incapacitating sinusitis in the prior 12-month period.  Again, these symptoms do not warrant a compensable rating for rhinitis as the record does not show greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or nasal polyps.  See 38 C.F.R. § 6522.

Under the General Formula for Sinusitis, the Veteran's symptoms most nearly approximate the current 30 percent rating based on his reports of several non-incapacitating episodes of sinusitis within the prior year.  See 38 C.F.R. § 4.97, DC's 6510-6514.  The next higher evaluation of 50 percent is not warranted unless the Veteran has undergone surgery, which is not shown in the record, and that surgery resulted in chronic bone infections (osteomyelitis) or the Veteran has near constant sinusitis after repeated surgeries.  Id.  The record does not show any sinus surgery; much less surgery resulting in chronic bone infection, and as such, a rating higher than 30 percent as of April 20, 2012, is not available for the Veteran's sinusitis.  38 C.F.R. § 4.7.

Knee Disabilities

The Veteran was originally granted service connection for bilateral knee disabilities in a February 2004 rating decision and assigned 10 percent disability evaluation for both under Diagnostic Code 5003, effective February 1, 2004.  He filed a claim for increased ratings in April 2005.  In an April 2006 rating decision, these ratings were increased to 20 percent under hyphenated Diagnostic Code 5003-5258, effective April 1, 2005.  He again filed a claim for increased ratings in March 2008.  The April 2008 rating decision at issue proposed instead to reduce the Veteran's ratings for his bilateral knee disabilities.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5258 allows for a 20 percent rating for dislocated semilunar cartilage (meniscus) with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension).  If the criteria for a compensable (10 percent or more) rating under both these diagnostic codes are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  If limitation of motion of the affected joint is not compensable, a 10 percent rating is applicable for noncompensable limitation of motion confirmed by findings such as swelling, muscle spasm, or painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See also DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 dictates that extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

If the criteria for a compensable rating under both Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Similarly, a claimant who has both arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

Knee instability is evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VA treatment records from April 2007 note the Veteran's report of muscle spasms around his knees.

In July 2008, the Veteran underwent a VA examination in conjunction with these disabilities.  At that time he reported wearing braces for prolonged walking or lifting, but he was not wearing them at the time of the examination.  He was found to have an intermittent, occasional need for assistive devices when walking.  His ability to stand was limited to 15 minutes and his ability to walk was limited to 1-2 miles.  He had pain, stiffness, and weakness in knees, but no deformity, giving way, instability, locking episodes, effusion, flare-ups, or inflammation.  These bilateral knee disabilities did not affect the motion of the joints.  His gait was antalgic.  There was no evidence of abnormal weight-bearing.  Range of motion for his right knee was from zero to 120 degrees, with pain beginning at 100 degrees.  There was no additional limitation of motion on repetitive use.  Range of motion for his left knee was from zero to 125 degrees, with pain beginning at 115 degrees.  There was no additional limitation of motion on repetitive use.  There was no ankylosis, inflammatory arthritis, or bone loss.  The Veteran had crepitus, clicks or snaps, painful movement, and guarding of movement, but not grinding, instability, mass behind the knee, patellar abnormality, meniscus abnormality, other tendon or bursa abnormality, or other knee abnormality.  These conditions were found to have significant effects on the Veteran's occupational activities and to have an effect on his daily activities, but the specifics of these effects were not listed.

The Veteran's November 2008 Gulf War examination notes constant pain in both knees with stiffness, popping, and cracking.  Range of motion for both knees was from zero to 90 degrees.

According to June 2009 VA treatment records, the Veteran reported being unable to exercise well because his knees did not feel stable and his custom shoes were too large.  His knee braces had worn out.

In July 2009, the Veteran was issued new knee braces for both knees.  He reported chronic knee pain that was worse with stair climbing.

In August 2009, the Veteran reported falling when his "knee gave out."

In her August 2009 statement, the Veteran's wife reported that he had experienced a steady decline in the strength of his knees.  If he tried to engage in physical activity, he suffered from swollen and painful joints for days afterwards.  She confirmed his report of a fall after his knees gave out, noting that he had injured his left arm and shoulder in that fall.

VA treatment records from October 2010 show complaints of constant pain and swelling in both knees.  The Veteran had undergone rehabilitation with no improvement.  Physical examination found minimal swelling, no abnormal varus/valgus laxity, and negative lachmans test bilaterally.  His range of motion was from zero to 120 degrees in both knees.

A June 2011 MRI of the right knee found degenerative change and probable prior meniscal surgery in the medial compartment.  There was a small peripheral tear in the residual posterior horn of the medial meniscus.  There was thinning of the articular cartilage consistent with early degenerative changes.  The lateral meniscus and patellofemoral joint space were unremarkable.

In a November 2011 appointment inquiry, the Veteran stated that he was experiencing severe knee pain and problems, finding it really difficult to walk up and down stairs.

VA outpatient treatment records from September 2012 note the Veteran's complaints that his knee pain had gotten worse.  His knees felt weaker.  He had no edema, no effusion, no instability, and no crepitus.  His flexion was limited due to pain.

In April 2013, the Veteran underwent a VA examination in conjunction with this appeal.  Subjectively, the Veteran reported bilateral knee pain and flare-ups.  The Veteran's range of motion was from zero to 90 degrees bilaterally, with objective evidence of pain beginning at 90 degrees.  Repetitive motion produced additional pain, but no additional functional limitations.  The Veteran had pain on palpation for both knees.  Muscle strength and joint stability testing results were all normal.  There was no evidence of history of recurrent patellar subluxation/dislocation.  The Veteran had meniscectomies on both knees.  There were associated scars, but these scars were not painful, unstable, or large (more than six square inches).  He reported bilateral meniscal tears and frequent episodes of joint pain, effusion, and "locking."  He used braces and a cane to ambulate.  Radiologic testing revealed arthritis, but no patellar subluxation.  These disabilities were not found to impact his ability to work.

Throughout the appeals period, the Veteran's bilateral knee disabilities have been characterized by limitation of flexion, pain, crepitus, and swelling.  These symptoms most nearly approximate the criteria for the current 20 percent ratings under DC 5258.  This is the highest evaluation available under that diagnostic code.  Thus, the Board will turn to the other applicable diagnostic codes to determine the Veteran's possible entitlement to additional compensation.

The Veteran's knees have demonstrated full range of extension and his limitation of flexion has been no worse than 90 degrees on either side.  Despite painful motion, there is no additional functional loss.  Thus, these limitations fail are insufficient to warrant compensation under Diagnostic Code 5260, which requires limitation of flexion to 45 degrees or less, or Diagnostic Code 5261, which requires limitation of extension to 10 degrees or more, much less separate compensable evaluations under both.  See 38 C.F.R. § 4.71a.  Moreover, there is no finding of ankylosis that would warrant an evaluation under Diagnostic Code 5256.  Id.  Thus, the Veteran's limitation of motion of the knees does not warrant separate evaluations based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Although the Veteran has painful motion, which might warrant a compensable rating under DC 5003, it should be pointed out that pain has been addressed by the criteria under which the Veteran has already been awarded the 20 percent ratings.  Therefore, to award a separate rating based on pain due to arthritis would be impermissible.  38 C.F.R. § 4.14 (2013).

With regard to instability the Veteran's subjective complaints of his knees giving out are not supported by the objective evidence of record and, indeed, the objective stability testing was negative.  While the Veteran had knee braces, the record does not indicate that these braces were issued due to instability.  Thus, there is insufficient evidence to establish mild instability in either knee as required for a compensable rating under DC 5257.  See 38 C.F.R. § 4.71a.  As such, separate ratings evaluation based on instability are not assignable for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Finally, although the record note surgical scars associated with these disabilities, there is no indication that these scars are painful, unstable, or large (more than six square inches), as required for a separate compensable rating.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned for each disability is provided for certain manifestations, such as ankylosis, additional limitation of motion, objective evidence of neurologic symptoms, or, obstructed nasal passages, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders, which includes limitation of motion with pain for the neck, back, and knee disabilities and several non-incapacitating episodes of sinusitis.  His additional complaints of decreased quality of life are not quantifiable beyond these measurements.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, all the relevant symptoms have been attributed to specific service-connected disabilities and the Board finds no additional symptoms related to the combination of the Veteran's service connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A rating higher than 10 percent for cervical spondylosis with degenerative disc disease prior to April 20, 2012, is denied.

A rating higher than 20 percent for cervical spondylosis with degenerative disc disease as of April 20, 2012, is denied.

A rating higher than 10 percent for lumbar spondylosis with degenerative disc disease prior to April 20, 2012, is denied.

A rating higher than 20 percent for lumbar spondylosis with degenerative disc disease as of April 20, 2012, is denied.

A separate 10 percent rating for left leg sciatica due to service-connected back disability is granted, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent, but not more, rating for sinusitis prior to April 20, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating higher than 30 percent for sinusitis as of April 20, 2012, is denied.

A compensable rating for rhinitis is denied.

A rating higher than 20 percent for right knee status post arthroscopic debridement medial meniscal tear is denied. 

A rating higher than 20 percent for left knee status post arthroscopy with partial medial meniscectomy, chondromalacia of the patella, lateral tibial plateau and medial femoral condyle repair is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


